Citation Nr: 1829379	
Decision Date: 06/04/18    Archive Date: 06/27/18

DOCKET NO.  15-00 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for right ear hearing loss has been received.

2.  Whether new and material evidence to reopen a claim for service connection for a left hip disability has been received.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  He died in February 2017.  The appellant is his surviving spouse and has been substituted as the appellant in the appeal.

This appeal before the Board of Veterans' Appeals (Board) arose from a May 2012 rating decision in which the RO reopened and granted on the merits the Veteran's claim for service connection for a right hip disability (assigning an initial 20 percent rating for right hip arthritis with limitation of abduction, a 10 percent rating for right hip arthritis with limitation of extension, a noncompensable (zero percent) rating for right hip arthritis with limitation of flexion, and a May 9, 2011 effective date for each), and denied reopening the Veteran's claims for a left hip disability, for right ear hearing loss, and for tinnitus.  In May 2013, the Veteran filed a notice of disagreement (NOD).

In a December 2014 rating decision, the RO, inter alia, reopened and granted on the merits the Veteran's claim for service connection for tinnitus, assigning an initial 10 percent rating and a May 9, 2011 effective date.  This award resolved the Veteran's claim concerning tinnitus, and the Veteran did not express any disagreement with the assigned rating or effective date.  Also in December 2014, the RO issued a statement of the case (SOC) denying ratings higher than those already assigned for the Veteran's service-connected right hip disability, and reopening but denying on the merits the Veteran's claims for service connection for right ear hearing loss and for a left hip disability.  In January 2015, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only with respect to the claims concerning right ear hearing loss and left hip disability.

In his January 2015 substantive appeal, the Veteran requested a Board hearing, and such hearing was scheduled for March 2017.  However, the Veteran died before the scheduled hearing.  

In a March 2017 correspondence, the appellant requested a Board hearing, and such hearing was scheduled for a date in April 2017.  However, a few weeks before the scheduled hearing, the appellant withdrew her request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

As regards current characterization of the appeal, it is noted that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C. §§ 5108 and 7104 (2012) to address the question of whether new and material evidence has been received to reopen the previously denied claims for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized the appeal as encompassing both matters set forth on the title page.

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  


FINDING OF FACT

In April 2017, prior to the promulgation of an appellate decision, the appellant, through her representative, notified the Board that she wished to withdraw the claims pending on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In the present case, in an April 2017 correspondence, the appellant, through her representative, withdrew the pending claims on appeal seeking service connection for right ear hearing loss and for a left hip disability.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review the appeal as to these matters, and they must be dismissed.


ORDER

The appeal is dismissed.




		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


